Citation Nr: 0400885	
Decision Date: 01/12/04    Archive Date: 01/22/04

DOCKET NO.  02-03 487A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey



THE ISSUES

1.  Entitlement to service connection for alcoholic liver 
disease. 

2.  What evaluation is warranted for tinnitus from February 
25, 2000?

3.  What evaluation is warranted for bilateral defective 
hearing from February 25, 2000?

4.  Whether separate evaluations of 10 percent for each ear 
is warranted for tinnitus from February 25, 2000?


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to January 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.  The case was certified to the Board by the Newark, 
New Jersey RO.

A statement from the veteran's representative dated in 
October 2001 included a request for a travel board hearing.  
The substantive appeal, which was received in April 2002, 
indicated the veteran did not want a travel board hearing.  
The Board considers the latter to be a withdrawal of his 
previous request.

In a statement from the veteran that was received in November 
2001, he reported having recurring dreams of military 
experiences, a fear of heights that originated during 
service, sleeplessness, and high blood pressure associated 
with sleeplessness.  He indicated that he received treatment 
for his complaints at the East Orange VA Medical Center.  To 
the extent that this statement may raise new issues of 
entitlement for service connection, they are referred to the 
RO for appropriate action. 

As part of a substantive appeal received in April 2002, the 
veteran contended that his liver cirrhosis was due to 
exposure to Agent Orange in service.  As this is a new theory 
of entitlement separate from the one currently on appeal, the 
RO has not had an opportunity to consider it.  The issue, 
therefore, is referred to the RO for appropriate action.

For the reasons outlined below, this appeal is REMANDED in 
part to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  Consistent with the instructions below, VA 
will notify you of the further action required on your part.


FINDINGS OF FACT

1.  All of the evidence for an equitable disposition of the 
claim has been obtained by the RO.

2.  The veteran has been assigned a 10 percent rating for 
bilateral tinnitus.  This is the highest possible schedular 
rating for this condition.  As a matter of law, separate 10 
percent ratings are not assignable for tinnitus.  


CONCLUSION OF LAW

The claim of entitlement to separate compensable ratings for 
tinnitus for each ear is without legal merit.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 
4.87, Diagnostic Code 6260 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).  VA has since promulgated 
regulations to implement the provisions of the law.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  

The Act and implementing regulations include an enhanced duty 
on the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).  

VAOPGCPREC 2-03; 69 Fed.Reg. ____ (2004), dictates the 
outcome of this case.  Where the law is dispositive and where 
there is no reasonable possibility that any assistance would 
aid in substantiating the claims on appeal, the VCAA is not 
for application.  See Wensch v. Principi, 15 Vet. App. 362, 
368 (2001).

The representative contends that the RO erred by not granting 
separate compensable evaluations for each ear for tinnitus.

The veteran was diagnosed with bilateral tinnitus, which is 
recurrent.  Service connection for this disability was 
established in a March 2001 rating decision.  These facts are 
not in dispute.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2003). 

At the time of an initial rating, separate ratings could be 
assigned for separate periods of time based on the facts 
found-a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App 119 (1999). 

The veteran's tinnitus is currently evaluated as 10 percent 
disabling under Diagnostic Code 6260, recurrent tinnitus.  
38 C.F.R. § 4.84, Diagnostic Code 6260.  For the reasons set 
forth below, a 10 percent is the maximum scheduler evaluation 
under this code.  As such, consideration of "staged 
ratings" under Fenderson is unnecessary.  

The veteran and his representative contend that a separate 
evaluation is warranted for each ear since the medical 
evidence indicates that tinnitus is bilateral.  In their 
view, the code, which only refers to the general condition of 
tinnitus, is ambiguous because the schedule of ratings does 
not specify whether a 10 percent rating for recurrent 
tinnitus is applicable to each ear separately or if it is the 
sole compensable rating allowed irrespective of whether the 
manifestation is a unilateral or bilateral.  In support of 
this contention they cite to case law that supports the 
principal that "interpretive doubt is to be resolved in the 
veteran's favor."  McCormick v. Gober, 14 Vet. App. 39, 47 
(1994). 

On May 22, 2003, VA's General Counsel issued a decision 
holding that Diagnostic Code 6260, as in effect prior to June 
10, 1999, and as amended as of that date, authorized a single 
10 percent disability rating for tinnitus, regardless of 
whether tinnitus is perceived as unilateral, bilateral, or in 
the head.  Separate rating for tinnitus for each ear may not 
be assigned under DC 6260 or any other diagnostic code.  
VAOPGCPREC 2-03.  The opinion noted that "tinnitus is the 
perception of sound in the absence of an acoustic stimulus."  
VAOPGCPREC 2-03, citing "The Merck Manual" 665 (17th Ed. 
1999).  The General Counsel referenced the notice of proposed 
rulemaking in May 2003 for the medical explanation of 
tinnitus that resulted in the amendment to Diagnostic Code 
6260:

True (subjective) tinnitus does not 
originate in the inner ear, although 
damage to the inner ear may be a 
precursor of subjective tinnitus.  It is 
theorized that in true tinnitus the brain 
creates phantom sensations to replace 
missing inputs from the damaged inner 
ear, similar to the brain's creation of 
phantom pain in amputated limbs. . . .  
[Citations omitted.]

True tinnitus, i.e., the perception of 
sound in the absence of an external 
stimulus, appears to arise from the brain 
rather than the ears.  

Based on this medical explanation, the General Counsel found 
that "the perception of noise is the disability identified in 
true tinnitus, and the source of this perceived noise is not 
in either or both ears.  The undifferentiated nature of the 
source of the noise that is tinnitus is the primary basis for 
VA's practice, as reflected in the notice of proposed 
rulemaking, of rating tinnitus as a single disease entity."  
VAOPGCPREC 2-03.  

The General Counsel, therefore, determined that the original 
and revised versions of Diagnostic Code 6260, see 38 C.F.R. § 
4.87 (2003), authorized a single 10 percent rating for 
tinnitus regardless of whether it was perceived as 
unilateral, bilateral, or in the head, and precluded the 
assignment of separate ratings for bilateral tinnitus.  

Furthermore, the General Counsel noted that the 2003 
amendment to Diagnostic Code 6260 definitively stating that 
only a single 10 percent disability rating is authorized for 
tinnitus merely restated the law as it existed both prior to 
and after the 1999 amendment.  Accordingly, the rule that 
only a single 10 percent disability rating is authorized for 
tinnitus regardless of whether the tinnitus is perceived as 
unilateral, bilateral, or in the head is for application in 
cases arising both before and after the 1999 amendment.  
VAOPGCPREC 2-03.

The Board observes that precedential opinions of the Chief 
Legal Officer of VA are binding on the Board.  See 38 
U.S.C.A. § 7104(c) (West 2002); Splane v. West, 216 F.3d 1058 
(Fed. Cir. 2000).

Thus, while the veteran is service-connected for bilateral 
tinnitus, separate ratings are not permitted as a matter of 
law.  


ORDER

Separate 10 percent evaluations for each ear for tinnitus 
from September 25, 2000, are denied.


REMAND

A review of the claims file reveals that the veteran was 
neither notified of the VCAA nor have the requirements of the 
Act been fulfilled.  In particular, the statutory and 
regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by VA have not been met.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Although a 
report of contact dated in March 2001 indicated the veteran 
was given a duty to assist notification call that notified 
him of the evidence of record, it is vague and unclear as to 
other elements of the notification requirements.  As such, 
the Board cannot say with any degree of certainty whether the 
information provided contained sufficient specificity to meet 
the requirements of Quartuccio.

Although the report of contact also indicates there are no 
additional sources of evidence, the Board finds that 
additional development is required before VA's duty to assist 
the veteran in obtaining evidence to support his claims is 
satisfied.  In particular, the veteran advised the RO in 
November 2000 that Brian C. Weiner, M.D treated him privately 
for liver disease.  A statement from Dr. Weiner dated in 
March 2000 indicated that he had been treating the veteran 
for 12 years for alcoholic cirrhosis.  There is no indication 
in the record, however, that the RO ever attempted to obtain 
Dr. Weiner's treatment records.

The veteran's most recent VA audiology examination was in 
August 2000.  Since additional impairment may have occurred 
in the last three years, a VA examination is necessary to 
assess the current level of his hearing loss.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO must contact the veteran and 
specifically inform him of the VCAA, VA's 
duty to assist, and the notification 
requirements of the Act.  In doing so, 
the RO should ensure that the statutory 
and regulatory requirement that VA notify 
a claimant what evidence, if any, will be 
obtained by the claimant and which 
evidence, if any, will be retrieved by VA 
are met.

2.  The RO should request the veteran to 
identify all VA and non-VA healthcare 
providers that have treated him for 
tinnitus, defective hearing, and liver 
disease since September 2000.  This 
includes the medical records of Dr. 
Weiner.  The veteran should sign 
appropriate releases.  Thereafter, any 
such records obtained should be 
associated with the claims file.  All 
attempts to procure records should be 
documented in the file.  If the RO cannot 
obtain records identified by the veteran, 
a written notation to that effect should 
be placed in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard. 

3.  The RO should make arrangements for 
the veteran to undergo an audiology 
examination to determine the nature and 
severity of bilateral defective hearing.  
All tests and studies deemed necessary to 
make this determination should be ordered 
and all clinical findings should be 
reported in full.  The claims folder must 
be made available to the audiologist for 
review.  A notation that this record 
review took place should be included in 
the report.  The examiner must comment on 
the impact that hearing loss and tinnitus 
have on the appellant's ability to obtain 
and retain substantially gainful 
employment.

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
this claim.

5.  The RO should review the examination 
report to ensure that it is in complete 
compliance with the directives of this 
REMAND.  If the report is deficient in 
any manner, the RO must implement 
corrective procedures.

6.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. § 5102, 5103, 5103A, are 
fully complied with and satisfied.  
Thereafter, the RO should review the 
claims again.  The RO is advised that 
they are to make a determination based on 
the law and regulations in effect at the 
time of their decision, to include any 
further changes in VCAA and any other 
applicable legal precedent.  If the 
benefits sought on appeal remain denied, 
the veteran and his representative must 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claims for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  A 
reasonable period of time should be 
allowed for response. 

Thereafter, the case should be returned to the Board if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).


	                     
______________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



